Exhibit 10.17

 

FIRST AMENDMENT TO

SENIOR SECURED CREDIT AGREEMENT

This FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT, dated as of October 9,
2019 (this “First Amendment”), is entered into by and among Williams Industrial
Services Group, Inc. (“Borrower”), each financial institution from time to time
party hereto as lender (each, a “Lender” and collectively, the “Lenders”), and
CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware limited
partnership, as administrative agent for the Lenders (in such capacity, and
together with its successors and assigns, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of September 18, 2018 (the “Existing Credit
Agreement”; the Existing Credit Agreement, as amended by this First Amendment,
the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Collateral
Agent desire to amend certain provisions of the Existing Credit Agreement in the
manner and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1.     Certain Definitions.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

ARTICLE II

Amendment

Section 2.1.     Amendment to Credit Agreement.  Upon satisfaction of the
conditions set forth in Section 4 hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)        Article I of the Existing Credit Agreement is hereby amended by
adding the following new definition in appropriate alphabetical order:

“First Amendment” means that certain First Amendment to Senior Secured Credit
Agreement dated as of October 9, 2019 by and among the Borrower, the Lenders
party thereto, the Administrative Agent and the Collateral Agent, and
acknowledged by the Guarantors.










 

(b)       Article VI of the Existing Credit Agreement is hereby amended by
adding a new Section 6.18 at the conclusion thereof as follows:

“Section 6.18   First Amendment Post-Closing Obligations.  Take all such actions
set forth in Article V of the First Amendment within the time periods set forth
therein.”

(c)        Section 7.02(b)(iii) of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

“(iii) Investments made after the Closing Date in any Foreign Subsidiary in an
amount not to exceed $3,000,000 at any time outstanding;”

(d)       Section 8.01(b) of the Existing Credit Agreement is hereby amended by
adding “, Section 6.18” after the reference to “Section 6.16”.

ARTICLE III

Representations and Warranties

Section 3.1.     Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this First Amendment, each Loan Party hereby
represents and warrants to the Agents and each Lender as follows:

(a)        After giving effect to this First Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Existing Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the date hereof; provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b)       The execution, delivery and performance of this First Amendment have
been duly authorized by all necessary action on the part of, and duly executed
and delivered by each of the Loan Parties.

(c)        The Loan Parties are in full compliance with each of the Loan
Documents.

(d)       No Material Adverse Effect has occurred since the Closing Date.

(e)        No Default or Event of Default currently exists or shall be in
existence immediately after giving effect to this First Amendment.





2




 

ARTICLE IV

Effectiveness

Section 4.1.     Effectiveness.  This First Amendment shall become effective as
of the date set forth above on which each of the following conditions is
satisfied:

(a)        The Administrative Agent shall have received duly executed signature
pages to this First Amendment signed by each Loan Party, the Administrative
Agent and the Lenders.

(b)       The Borrower shall have paid to Chapman and Cutler LLP, counsel to the
Administrative Agent, all reasonable and documented out-of-pocket legal fees and
expenses incurred in connection with this First Amendment and any outstanding
invoices in respect of reasonable legal fees and expenses of the Administrative
Agent incurred in connection with the Loan Documents.

ARTICLE V

Post-Closing Obligations

Section 5.1.     Canadian Guarantee and Security Agreements.

(a)        Within ten (10) Business Days (or such later time as the Collateral
Agent may agree in its reasonable discretion) of the earlier of (i) the
cessation by the Borrower of the refinancing process being undertaken by the
Borrower as of the date hereof and (ii) November 25, 2019, the Borrower shall:

(i)         cause each of WISG Canada Ltd., a British Columbia, Canada
corporation, WISG Nuclear Ltd. , a British Columbia, Canada corporation and WISG
Electrical Ltd., a British Columbia, Canada corporation (collectively, the
“Canadian Subsidiaries” and each, a “Canadian Subsidiary”) to become Guarantors
under the Credit Agreement and to execute and deliver to the Collateral Agent, a
guaranty, in form and substance reasonably acceptable to the Collateral Agent,
jointly and severally guaranteeing the Obligations of the other Loan Parties
under the Loan Documents;

(ii)       furnish to the Collateral Agent a description of the Material Owned
Properties and material personal properties of each Canadian Subsidiary, in each
case, in form and substance reasonably satisfactory to the Collateral Agent;

(iii)      cause each Canadian Subsidiary to execute and deliver such
assignments, pledges and security agreements as specified by, and in form and
substance reasonably satisfactory to the Collateral Agent, in each case,
securing the payment of all Obligations of such Canadian Subsidiaries under the
Loan Documents and granting Liens on all properties of such Canadian Subsidiary
provided,  however, that no security interest in fee‑owned real property other
than Material Owned Property shall be required;

(iv)       take and cause each Canadian Subsidiary to take or cause to be taken,
whatever action (including, without limitation, the filing of Personal Property
Security Act (Ontario) financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral





3




 

Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid, perfected Liens on the properties
purported to be subject to the pledges, assignments and security agreements
delivered pursuant to this Section 5.1(a), enforceable against all third parties
in accordance with their terms, subject to Permitted Liens;

(v)        cause Williams Industrial Services Group, L.L.C. to execute and
deliver to the Collateral Agent, a supplement to the relevant Collateral
Document (or another pledge agreement in substantially identical form, if
needed) pledging 100% of the Equity Interests held by Williams Industrial
Services Group, L.L.C. in WISG Canada Ltd. and with all documents delivered
pursuant to this Section 5.1(a)(v) to be in form, scope and substance reasonably
satisfactory to the Collateral Agent;

(vi)       do, execute, acknowledge, deliver, record, file and register any and
all such further acts, deeds, conveyances, pledge agreements, deeds of trust,
trust deeds, assignments, financing statements, notices of assignment,
transfers, certificates, collateral access agreements, assurances and other
instruments as the Collateral Agent may reasonably require from in order to
carry out more effectively the purposes of this Section 5.1(a), and cause each
of the Canadian Subsidiaries to do so.

ARTICLE VI

Miscellaneous

Section 6.1.     Reference to and Effect on the Loan Documents.

(a)        On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement after giving effect to this First Amendment.

(b)       Except as specifically set forth in this First Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c)        Except as specifically set forth in this First Amendment, the
execution, delivery and performance of this First Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Administrative Agent, the Collateral Agent or any Lender under the
Existing Credit Agreement or any of the other Loan Documents.

Section 6.2.     Release.  As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
First Amendment, the Borrower and each other Loan Party (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

(a)        Other than with respect to the agreements of the Lenders specifically
set forth herein, the Releasors, jointly and severally, hereby release and
forever discharge the Administrative Agent, the Collateral Agent, each Lender
and the Administrative Agent’s,





4




 

the Collateral Agent’s and each Lender’s predecessors, successors, assigns,
participants, officers, managers, directors, shareholders, partners, employees,
agents, attorneys and other professionals, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as the “Lender Group”), from any and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever and whether arising at law or in equity, presently possessed,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted arising out of, arising under
or related to the Loan Documents (collectively, the “Claims”), that Releasors
may have or allege to have against any or all of the Lender Group and that arise
from events occurring before the date hereof.

(b)       The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)        The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)         The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this First Amendment, the Releasors have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of the Release Provision.

(ii)       The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)      The Releasors have executed this First Amendment and the Release
Provision thereof as a free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any person or entity.

(iv)       The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.

(d)       The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this First Amendment.





5




 

(e)        It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)        If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)        The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 6.3.   Guarantor’s Acknowledgement and Agreement. By signing below, each
Guarantor (a) acknowledges, consents and agrees to this First Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guarantee,
the Security Agreement and the other Collateral Documents are not released,
diminished, waived, modified or impaired in any manner by this First Amendment
or any of the provisions contemplated herein, (c) ratifies and confirms its
obligations under the Guarantee, the Security Agreement and the other Collateral
Documents, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Guarantee, the Security Agreement,
any other Collateral Documents or any other Loan Documents or Obligations.

Section 6.4.     Fees. The Borrower hereby affirms its obligation under the
Credit Agreement to reimburse the Administrative Agent, the Collateral Agent and
the Lenders for all reasonable and documented out‑of‑pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this First Amendment, including but not limited to all Attorney Costs.

Section 6.5.     Headings.  The headings in this First Amendment are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this First Amendment.

Section 6.6.    Governing Law.  This First Amendment, and all claims, disputes
and matters arising hereunder or thereunder or related hereto or thereto, will
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts executed in and to be performed entirely within
that state.

Section 6.7.     Counterparts.  This First Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same First
Amendment.  Delivery of an executed counterpart of this First





6




 

Amendment by facsimile or a scanned copy by electronic mail shall be equally as
effective as delivery of an original executed counterpart of this First
Amendment.

Section 6.8.     Severability.  If any term or other provision of this First
Amendment is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this First Amendment
will nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this First Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 6.9.     Binding Effect.  This First Amendment will be binding upon and
inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 



7




 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, INC.,

 

as Borrower

 

By:

/s/ Tracy D. Pagliara

 

Name:

Tracy D. Pagliara

 

 

President and Chief Executive Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES LLC

 

GPEG, LLC, each as Guarantor

 

 

 

 

 

By:

/s Tracy D. Pagliara

 

Name:

Tracy D. Pagliara

 

Title:

Vice President

 





SIGNATURE PAGE
FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

CENTRE LANE PARTNERS MASTER CREDIT
FUND II, L.P., as Administrative Agent and
Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

Name:

Luke Gosselin

 

Title:

Managing Director

 





SIGNATURE PAGE
FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

BTC HOLDINGS FUND I, LLC, as a Lender

 

 

 

By:

Blue Torch Credit Opportunities Fund I LP, its sole member

 

 

 

By:

Blue Torch Credit Opportunities GP LLC, its general partner

 

 

 

By:

/s/ Kevin Genda

 

Name:

Kevin Genda

 

Title:

Managing Member

 





SIGNATURE PAGE
FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

BTC HOLDINGS SC FUND LLC, as a Lender

 

 

 

By:

Blue Torch Credit Opportunities SC Master Fund LP, its sole member

 

 

 

By:

Blue Torch Credit Opportunities SC GP LLC, its General Partner

 

 

 

By:

/s/ Kevin Genda

 

Name:

Kevin Genda

 

Title: 

Managing Member

 

SIGNATURE PAGE
FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT

